Carni, J.
(dissenting). I respectfully disagree with the conclusion of my colleagues that Supreme Court properly granted petitioner’s application for General Municipal Law § 207-c benefits. Therefore, I dissent. I conclude that, on the record before us, there is an issue of fact as to when petitioner was first informed of the determination denying her application for General Municipal Law § 207-c benefits, and the resolution of that issue of fact is essential to determining the merits of respondents’ statute of limitations defense (see CPLR 217 [1]). Respondents submitted the affidavit of petitioner’s supervisor at the Monroe County Sheriffs Department, who averred that, on July 10, 2008, he personally advised petitioner that her application had been “denied.” Petitioner, however, asserted in an affidavit that she was not told that she was being denied benefits until “on or about” October 2, 2008. It is well settled that “ ‘oral notification [of a determination] is sufficient to commence the running of the statute of limitations where, as here, petitioner is adversely impacted and aggrieved’ ” (Matter of Feldman v New York State Teachers’ Retirement Sys., 14 AD3d 769, 770 [2005]; see Matter of Bargstedt v Cornell Univ., 304 AD2d 1035, 1036-1037 [2003]). Therefore, I would reverse the judgment and remit the matter to Supreme Court for a fact-finding hearing on that issue. Present — Fahey, J.P., Carni, Lindley, Green and Gorski, JJ.